Citation Nr: 1116251	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits for blindness and enucleation of the left eye under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran (Appellant) had active service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a September 17, 2009 decision, the Board denied entitlement to compensation benefits for blindness and enucleation of the left eye under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in an August 2010 Order, granted a Joint Motion for Remand (styled as "Joint Motion For An Order Vacating And Remanding The Board Decision On Appeal And Incorporating The Terms Of This Remand"), and vacated the September 2009 Board decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In relevant part, the Joint Motion agreed that the record did not contain adequate documentation of the Veteran's informed consent to the surgeries he underwent which purportedly led to additional left eye disability (the procedures were performed in February 2000, December 2000, and March 2001).  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or 
(vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d) (2010). 

The record shows that, after having been diagnosed with cataracts in both eyes, in February 2000 the Veteran underwent surgery of the left eye for cataract extraction and lens implantation at the Northport, New York, VA Medical Center (VAMC).  The informed consent form for that procedure is not on file, although the procedure report indicates that consent was given.  During follow-up treatment in December 2000, a detached retina was noted on the left, and treatment was provided to reattach the retina.  A December 13, 2000, note indicates that the Veteran's wife was informed that the treatment carried some risks, including the possibility of further surgery or a failure to correct the vision impairment.  VA doctors continued to monitor the Veteran and administered laser treatments to the left eye in January and February 2001.  On February 26, 2001, a new retinal detachment was found on the left.  Various treatment options were considered, including pneumatic retinopexy, laser scleral buckle repair, and a victrectomy with silicone oil application.  

On March 2, 2001, a peripheral retinal indirect argon laser retinopexy was performed, as well as a victrectomy with silicone oil.  The informed consent form for the procedure is not on file.  The doctor noted that an additional focal retinal detachment was present, and discovered that the Veteran had not complied with instructions apparently given previously to stay on his right side only when laying down.  The doctor described the new detachment as "unusual."  On consultation with another doctor in March 2001, proliferative vitroretinopathy (PVR) was identified at that location.  Continued treatment with silicone oil was performed, but there was no improvement in left eye vision.  A slight improvement was reported in June 2001.  The silicone oil was removed in December 2001.  During follow-up in February and April 2002, the left eye was stable, and the Veteran denied changes in his visual acuity. 

According to the Veteran's wife in a February 2006 statement, the VA doctor who performed the March 2001 procedure informed her that the operation was not a success, and described to her a hemorrhage behind the retina.  She indicated that the VA doctor further mentioned that the suction machine failed or malfunctioned when he tried to remove the excess fluid.

The Board notes that recently added to the record is a June 2001 correspondence to the Veteran from the Medical Center Director of the Northport, New York, VAMC.  The Director indicated that she had asked the section chief of the eye unit to interview the doctors involved in the March 2001 surgery and to inspect the equipment.  She indicated that the investigating physician reported that the operating surgeon did notice seepage of fluid under the retina, and interpreted the slow response of the suction machine as equipment failure.  The investigating physician indicated that testing showed the equipment in fact was functioning properly, and that the operating surgeon now realized he had been confused as to whether the equipment had malfunctioned.  The director noted that the seepage of fluid, while unexpected, is a risk of the procedure in a patient such as the Veteran, and that the seepage was corrected.

Given the absence of the informed consent forms, the Board will remand the case to obtain the missing evidence.

The Joint Motion also agreed that a June 2009 VA medical opinion in this case was deficient because the examiner did not address a November 2005 medical opinion concerning nexus, or the hemorrhage the Veteran apparently experienced in connection with the March 2001 procedure (the "seepage of fluid" described above).

In November 2005, one of the treating VA doctors was asked to provide a medical opinion.  He reviewed the VA clinical notes from 2000 to 2003, and recounted the Veteran's left eye treatment history.  He stated that the "fundamental cause" of left eye blindness was PVR occurring one year after cataract extraction, and that any complications that may have occurred during the course of treatment may have secondarily decreased  central vision.   In a December 2005 addendum, the doctor opined that "it is as likely as not that the Veteran's loss of sight was not the result of VA hospitalization, medical or surgical treatment or the direct result of VA fault . . . or not [a] reasonable [sic] expected result[] or complication of treatment."

Although the Joint Motion described the above opinion as favorable to the claim, historically, the Board found that opinion to be inadequate for adjudication purposes, and undertook further development to obtain another opinion.  The Board noted that the opinion did not fully address the applicable laws and regulations, and failed to indicate any rationale for the opinion expressed.  Further, the Board noted that the doctor who provided the opinion was one of the Veteran's treating doctors.  A request for a medical opinion from a VA specialist unassociated with the Veteran or the VAMC in Northport, New York, was requested in May 2009.

Dr. JT, an ophthalmologist with the Cleveland, Ohio VAMC, reviewed the claims file in its entirety, and offered an opinion in June 2009.  Dr. JT concluded, with a detailed rationale, that it was "highly unlikely" that VA treatment from 2000 to 2001 directly caused the Veteran's blindness and loss of his left eye.  He did not specifically address the November 2005 medical opinion or February 2006 statement by the Veteran's spouse.

In light of the concerns expressed in the Joint Motion, the Board will additionally remand the case for further VA examination of the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Northport, New York, VAMC, or other appropriate VA facility, and obtain any and all informed consent forms and related records pertaining to the left eye procedures performed on the Veteran by VA from February 2000 to March 2001.  If no such informed consent records are available, documentation of this fact should be added to the claims files. 

2.  The RO/AMC should arrange for a medical examination of the Veteran by a VA medical care provider who has not previously treated the Veteran and who is not employed by the Northport, New York VAMC.  The examiner is requested to review the claims files, including the November 2005 opinion by a VA physician (and his December 2005 addendum), the February 2006 statement by the Veteran's spouse, and the June 2001 correspondence to the Veteran by the Medical Center Director of the Northport, New York, VAMC.  After reviewing the claims files and examining the Veteran, the VA medical examiner should be requested to offer the following opinions:  

A.  Is it at least as likely as not that the February 2000 left eye procedure performed by VA resulted in an additional injury or increase in disability?  

If so, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing the hospital care, medical or surgical treatment? 

If it is at least as likely as not that the February 2000 left eye procedure performed by VA resulted in an additional injury or increase in disability, was the additional disability caused by an event not reasonably foreseeable?

B.  Is it at least as likely as not that the December 2000 left eye procedure performed by VA resulted in an additional injury or increase in disability? 

If so, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing the hospital care, medical or surgical treatment? 

If it is at least as likely as not that the December 2000 left eye procedure performed by VA resulted in an additional injury or increase in disability, was the additional disability caused by an event not reasonably foreseeable?

C.  Is it at least as likely as not that the March 2001 left eye procedure performed by VA resulted in an additional injury or increase in disability?  The examiner should specifically address the seepage of fluid described in the June 2001 statement by the VA Medical Center Director.

If so, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing the hospital care, medical or surgical treatment? 

If it is at least as likely as not that the March 2001 left eye procedure performed by VA resulted in an additional injury or increase in disability, was the additional disability caused by an event not reasonably foreseeable?

D.  Is it at least as likely as not that any other VA treatment of the Veteran between February 2000 and March 2001 resulted in an additional injury or increase in disability? 

If so, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing the hospital care, medical or surgical treatment? 

If it is at least as likely as not that any other VA treatment of the Veteran between February 2000 and March 2001 resulted in an additional injury or increase in disability, was the additional disability caused by an event not reasonably foreseeable?

The relevant documents in the claims folders should be reviewed in conjunction with such evaluation and all opinions expressed should be accompanied by rationales, to include specific references to the evidence of record where appropriate. 

3.  The AMC/RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the AMC/RO should issue a supplemental statement of the case, and should provide the Veteran with an appropriate opportunity to respond.

After the Veteran has been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

